IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JANICE L. FRAZER, ADMINISTRATRIX,          : No. 355 WAL 2021
D.B.N.C.T.A., OF THE ESTATE OF CLAIR       :
D. MCENTIRE,                               :
                                           : Petition for Allowance of Appeal
                   Petitioner              : from the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
SANDRA E. MCENTIRE, EXECUTRIX OF           :
THE ESTATE OF DAVID C. MCENTIRE,           :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.